Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
         This Office Action is in response to the papers filed on 14 September 2022.
 
CLAIMS UNDER EXAMINATION
Claims 21-23 and new claims 24-31 are pending and have been examined on their merits.
  PRIORITY
The Applicant claims priority to Provisional Application 62/175239, filed on 13 June 2015. Claim 21 recites a group of optic nerve disorders. The Provisional Application does not provide support for all of the disorders recited in claim 21 (e.g. disorders including the claimed Leber, Kjer and radiation disorders). Support is found in Non Provisional Application 15/180,855, filed 13 June 2016. Therefore the earliest priority date for claim 21 is 13 June 2016. New claims 27-31, which do not recite these limitations, have priority to Provisional Application 62/175239.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION

New grounds of rejection have been necessitated by the amendments made to claim 21 and the presentation of new claims 24-31.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 has been amended as follows:

wherein the ST266 is absent cells and comprises 2 µg/ml of the physiologic concentration is ~5.0-16 ng/mL for VEGF, ~3.5-4.5 ng/mL for Angiogenin, ~100-165 pg/mL for PDGF, ~2.5-2.7 ng/mL for TGFB2, ~0.68 ug/mL for TIMP-1 and ~1.04 ug/mL for TIMP-2

As amended, “the physiologic concentration” lacks antecedent basis. It is unclear what concentration the Applicant is referring to. Appropriate correction is required. Claims 22-26 are included in this rejection because they depend on claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sing et al. (previously cited; Methods For Treating Nervous System Injury And Disease. Patent 8197804 2012) in view of Frey et al. (previously cited; Method For Administering Neurologic Agents To The Brain. Patent 6180603 2001), Neurology Reviews (previously cited; Intranasal Drug Delivery Bypasses the Blood–Brain Barrier. 2016 24(4):1, 4041. 29 February 2016) and Zhao et al. (Intranasal administration of human umbilical cord mesenchymal stem cells-conditioned medium enhances vascular remodeling after stroke. Volume 1624, 22 October 2015, Pages 489-496) as evidenced National Organization of Rare Diseases (NORD) (previously cited; Neuromyelitis Optica Spectrum Disorder. Pages 1-20, 2018)


Sing teaches a method of treating nervous system injury and degenerative disease (Column 4, line 65 through line 2 of column 5). Sing teaches the following:
Neuromyelitis Optica (Devic's Disease) is an inflammatory disease of the CNS in which there are episodes of inflammation and damage to the myelin that almost exclusively affect the optic nerves and spinal cord. It usually causes temporary blindness, occasionally permanent, in one or both eyes. It can also lead to varying degrees of weakness or paralysis in the legs or arms, loss of sensation, and/or bladder and bowel dysfunction from spinal cord damage. The compositions and methods of the present invention are effective in treating neuromyelitis optica.

Sing teaches the compositions and methods are effective in treating neuromyelitis optica (claim 18, lines 1-3). Because the disorder affects the optic nerve, Sing treats an optic nerve disorder (hence, optic neuropathy). As evidenced by the National Organization of Rare Diseases (NORD), Neuromyelitis optica spectrum disorder (NMOSD), also known as Devic disease, is a chronic disorder of the brain and spinal cord dominated by inflammation of the optic nerve (optic neuritis) and inflammation of the spinal cord (myelitis) (See page 1, first paragraph). Therefore NMODS reads on optic neuropathy and optic neuritis. Because NMODS affects the brain and spinal cord, it is broadly interpreted to be a brain disorder.

Sing teaches the use of a composition comprising conditioned medium from amnion derived multipotent progenitor cells, referred to as amnion-derived cellular cytokine solution or ACCS (column 5, lines 8-12). Examiner notes the art teaches said cells are TSE cells (see column 8, line 8).  Sing teaches the following (column 9, line 10-25):

As used herein, "conditioned medium' is a medium in which a specific cell or population of cells has been cultured, and then removed. When cells are cultured in a medium, they may secrete cellular factors that can provide Support to or affect the behavior of other cells. Such factors include, but are not limited to hormones, cytokines, extracellular matrix (ECM), proteins, Vesicles, antibodies, chemokines, receptors, inhibitors and granules. The medium containing the cellular factors is the conditioned medium. Examples of methods of preparing conditioned media are described in U.S. Pat. No. 6,372,494 which is incorporated by reference in its entirety herein. As used herein, conditioned medium also refers to components, such as proteins, that are recovered and/or purified from conditioned medium or from TSE cells, including AMP cells

Therefore the conditioned medium taught by Sing does not contain cells.

In an embodiment, Sing teaches the TSE cells secrete bNGF, BNGF, FGF-4, IGF-II, HGF, BDNF, GDNF, FGF-2 (bFGF), IGF-II, CNTF, LIF, GITRL, GITR, M-CSF, GRO, GROC, HGF, Thymosin B4, ICAM-2, EGF-R and EGF, and at least one factor from the group Angiogenin, TGFB2, PDGF, VEGF, TIMP-1 and TIMP-2, wherein each secreted factor is secreted physiologically relevant levels in a physiologically relevant temporal manner into the extracellular space or into surrounding culture media (column 7, lines 55-65). Examiner notes Sing teaches each of the factors recited in claim 21, and states each is secreted at physiological levels. Therefore the secreted levels would read on the claimed physiologic concentrations. 

Singh discloses the following method of generating conditioned medium:


Example 2 Generation of ACCS

The AMP cells of the invention can be used to generate ACCS. The AMP cells were isolated as described herein and 1×106 cells/mL were seeded into T75 flasks containing 10 ml culture medium. The cells were cultured until confluent, the medium was changed and ACCS was collected 3 days post-confluence. Skilled artisans will recognize that other embodiments for collecting ACCS from confluent cultures, such as using other tissue culture vessels, including but not limited to cell factories, flasks, hollow fibers, or suspension culture apparatus, are also contemplated by the methods of the invention (see above). It is also contemplated by the instant invention that the ACCS be cryopreserved following collection. It is also contemplated that the ACCS be lyophilized or formulated for sustained-release.

The art teaches the use of culture medium comprising human albumin and 10 ng/ml EGF (column 19, line 34, lines 54-55).

Examiner notes the following from the Instant Specification (Example 2):

Example 2: Generation of ST266
The AMP cells of the invention were used to generate ST266 as follows. A placenta was obtained and the amnion was isolated from the placenta, amnion epithelial cells were enzymatically released from the amnion, the released amnion-derived epithelial cells were collected, the collect cells were cultured in IMDM culture medium that was supplemented with 0.5% human serum albumin and 10 ng/mL recombinant human EGF. The culture medium was collected after about 2-3 days and fresh culture medium was applied. The collected of culture medium and application of fresh culture medium was repeated a plurality of times. It is contemplated by the instant invention that the ST266 be cryopreserved, lyophilized, irradiated, diluted, concentrated or formulated for sustained-release following collection.

Because Sing and the Instant Invention both collect conditioned medium from the same type of cells after 3 days of culture in a medium containing EGF and albumin, the conditioned medium of Sing would be expected to inherently have the same secreted cellular factors at the claimed concentration (2 ug/ml).

Singh teaches one of skill in the art may readily determine the appropriate concentration, or dose of ACCS for a particular purpose. The skilled artisan will recognize that a preferred dose is one which produces a therapeutic effect, such as neuroprotection or need thereof (column 21, lines 34-40). The art teaches the following (column 21, lines 51-61):

Conditioned media derived from TSE cells, including ACCS derived from AMP cells, is typically administered at full strength because the cytokines and factors contained therein are present at physiologic levels suitable for healing of injured and diseased cells and tissues (see Steed, D. L., et al, Eplasty 2008, Vol. 8, e19, published online Apr. 7, 2008 for a discussion of such physiologic levels of cytokines and factors in ACCS). Again, the volume of conditioned media, including ACCS, will depend upon the extent of injury or disease being treated, etc., and can only be determined by the attending physician at time of use. 


Examiner notes Singh teaches administering 50 ul of conditioned medium by injection (Example 4).  


While Sing teaches delivery to a “target site” (column 22, line 55) and teaches delivery to a “desired location” (column 22, line 60), the art is silent regarding a device capable of intranasal administration as recited in claim 21.

Claim 21  has been amended to recite administering a dose of 500 ul or less per nare. A nare is interpreted to be a nostril. Therefore the claim encompasses administering any volume equal to or less than 500 ul. While Sing teaches injection of 50 µL conditioned medium, Sing does not teach intranasal administration of the claimed volume per nare.

Frey teaches a method of delivering neurologic agents to the brain by means of the olfactory neural pathway (column 1, lines 8-10). The method administer a neurologic agent to the nasal cavity of a human or other mammal for the testing of potential therapeutic agents against brain disease and for the treatment or brain disorders (column 3, lines 61-65). To deliver the neurologic agent to the olfactory neurons, the agent alone or in combination with other substances as a pharmaceutical composition may be administered to the olfactory area located in the upper third of the nasal cavity. The method of the invention delivers the neurologic agent to the nasal cavity of a mammal. It is preferred that the agent be delivered to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium in order to promote transport of the agent into the peripheral olfactory neurons rather than the capillaries within the respiratory epithelium. The invention prefers the transport of neurologic agents to the brain by means of the nervous system instead of the circulatory system so that potentially therapeutic agents that are unable to cross the blood-brain barrier from the bloodstream into the brain may be delivered to damaged neurons in the brain (column 4, lines 50-52). The composition may be dispensed intranasally as a powdered or liquid nasal spray, nose drops, a gel or ointment, through a tube or catheter, by syringe, by packtail, by pledget, or by submucosal infusion (column 6, lines 15-25). While claim 21 recites a device capable of targeted intranasal administration, the claim does not recite what the device is. Frey teaches devices, and discloses intranasal administration to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium. This is interpreted to be targeted intranasal administration.

Frey teaches use of the olfactory system to transport a neurologic agent to the brain obviates the blood-brain barrier so that medications like nerve growth factor (NGF), a protein that cannot normally cross that barrier, can be delivered directly to the brain (column 7, lines 49-43). Frey teaches the neurologic agent is the active ingredient of the composition. It is preferred that the neurologic agent promote nerve cell growth and survival or augment the activity of functioning cells (column 3, lines 35-38).

Neurology Reviews discloses the following (page 1, first paragraph):
The nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain and, according to William H. Frey II, PhD, that pathway can be used to noninvasively deliver therapeutics into the brain. This pathway effectively bypasses the blood–brain barrier and avoids the systemic exposure and side effects associated with therapeutics that enter the bloodstream. At the 19th Annual Meeting of the North American Neuromodulation Society, Dr. Frey presented an in-depth look at intranasal delivery of therapeutics to the brain.

Neurology Reviews discloses therapeutics sprayed into the nose or even given as nose drops can travel extracellularly and paracellularly along the olfactory axon bundles and along the trigeminal nerve pathway from the nose to the brain. Therapeutics that can be delivered intranasally include proteins like insulin, small molecules, charged molecules,
oligonucleotides, therapeutic cells like stem cells and Treg cells, nanoparticles, and microparticles (page 1, second and third paragraphs).

In the section titled “The Neuroanatomy of Intranasal Delivery”, Neurology Reviews goes on to disclose the following:
The cribriform plate of the skull separates the upper part of the nasal cavity from the brain. The primary olfactory nerves are located in the roof of the nasal cavity under the cribriform plate and include the olfactory sensory neurons and odorant receptors. Sniffing brings molecules into the nose, thus allowing them to bind to odorant receptors and send a signal. Intranasal delivery of therapeutics involves spraying therapeutics into the upper part of the nasal cavity to enable them to follow these olfactory axon bundles directly into the brain through foramena in the cribriform plate. Once across the cribriform plate, the therapeutics penetrate the subarachnoid space and enter the perivascular spaces of the brain’s blood vessels.



As set forth above, Sing teaches a composition comprising the claimed secreted cellular factors. Sing teaches ACCS (hence, the conditioned medium) is used to produce a therapeutic effect, such as neuroprotection or healing injured nervous cells (see column 21, lines 34-40). Frey teaches a neurologic agent is one which promotes nerve cell growth and survival or augment the activity of functioning cells. Because Sing’s composition protects and heals nervous cells (hence, nerve cells), it is interpreted to be a neurologic agent.

Zhao et al. is directed to a method of intranasal administration of conditioned medium from human umbilical cord mesenchymal stem cells (Abstract). The art teaches the conditioned medium is administered in aliquots of 10 µL at a time and alternated nostril (page 494, left column, section 4.5).

It would have been obvious to combine the teachings of the prior art at the time of filing by delivering the therapeutic disclosed by Sing using targeted intranasal administration as claimed. One would have been motivated to do so since Sing administers a composition comprising neurologic agents and Frey teaches compositions comprising neurologic agents are administered by a device that treats the upper third of the nasal cavity. Neurology Review teaches the nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain. Therefore administration to the area taught by Frey reads on intranasal administration to the nasal mucosa at the superior aspect of the nasal cavity. Frey teaches it is preferred that the agent be delivered to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium in order to promote transport of the agent into the peripheral olfactory neurons rather than the capillaries within the respiratory epithelium. Frey teaches doing so allows delivery of therapeutic agents, which are unable to cross the blood-brain barrier, to damaged neurons in the brain. The National Review teaches intranasal delivery of therapeutics involves spraying therapeutics into the upper part of the nasal cavity to enable them to follow these olfactory axon bundles directly into the brain through foramena in the cribriform plate. Once across the cribriform plate, the therapeutics penetrate the subarachnoid space and enter the perivascular spaces of the brain’s blood vessels. Because the art teaches permeation through the foramina in the cribiform plate as claimed, the therapeutics administered intranasally would be expected to be deposited as claimed. Quoting Frey, the National Review teaches the nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain and, according to William H. Frey II, PhD, that pathway can be used to noninvasively deliver therapeutics into the brain. This pathway effectively bypasses the blood–brain barrier and avoids the systemic exposure and side effects associated with therapeutics that enter the bloodstream. The skilled artisan would use intranasal delivery to avoid unwanted systemic exposure and invasive administration. One would have had a reasonable expectation of success since Sing is directed to a composition that heals nerve cells and Frey teaches this mode of administration can be used to deliver agents that promote nerve cell growth and survival. One would have also expected success since Sing discloses a composition comprising secreted factors and National Review teaches intranasal delivery can be used to deliver proteins like insulin, small molecules, charged molecules, oligonucleotides, nanoparticles, and microparticles. One would have expected similar results using intranasal administration since both references treat disorders of the nervous system. 
It would have been obvious to combine the teachings of the prior art at the time of filing by administering each dose per nare. One would have been motivated to do so since  Zhao teaches conditioned medium is administered per nare during intranasal administration. It would have been obvious to deliver the conditioned medium taught by Sing in a volume of less than 500 µl. One would have been motivated to do so since Zhao teaches conditioned medium can be delivered in a volume of 10 ul. One would have had a reasonable expectation of success since Zhao teaches conditioned medium can successfully be administered to each nare. As set forth above, the conditioned media taught by Sing is interpreted to inherently have the claimed concentration of 2 µg/ml. The skilled artisan would optimize the volume based on the desired concentration of proteins to be delivered.  One would have expected similar results since both Sing and Zhao are both directed to methods of administering a conditioned medium.


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 21 is rendered obvious as claimed (claim 21). 

It would have been obvious to administer ST66 in combination with another agent since Sing teaches both AMP (hence, the cells) and ACCS may be administered (column 1, lines 20-25). Because Sing teaches both compositions treat neurological disorders, one of ordinary skill would administer both therapeutics to have an enhanced effect. The following is noted from the MPEP regarding the combination of two compositions used for the same purpose:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 22 is included in this rejection (claim 22).

 Because Sing teaches AMP cells can also be administered to treat disorders, they are interpreted to be “active”. Therefore claim 23 is included in this rejection (claim 23).

As set forth above, the conditioned medium taught is prepared using the same cells disclosed in the Instant Specification. Therefore the conditioned medium taught by Singh is interpreted to inherently have the same properties as the composition recited in claim 24. Therefore claim 24 is included in this rejection (claim 24). Claim 25 is rejected on the same grounds (claim 25).

As set forth above, Zhao administers 10 ul per nare. Therefore administration of a dose comprising 6ul to 500 ul per nare is rendered obvious on the grounds set forth in the  rejection of claim 21 above. Claim 26 is rendered obvious (claim 26).

Claim 27 encompasses any optic nerve disorder, disease or injury. The disorder taught by Sing is interpreted to read on this limitation for the reasons set forth above. The teachings of Singh as set forth above are reiterated.

The deficiencies of Sing are the reference does not teach intranasal administration, and does not teach delivery to of 500 µl or less per nare.

The teachings of Frey, Neurology Reviews and Zhao as set forth above are reiterated.

It would have been obvious to combine the teachings of the prior art at the time of filing by delivering the therapeutic disclosed by Sing using targeted intranasal administration as claimed. One would have been motivated to do so since Sing administers a composition which comprises neurologic agents and Frey teaches compositions which comprise neurologic agents are administered by a device that treats the upper third of the nasal cavity. Neurology Review teaches the nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain. Therefore administration to the area taught by Frey reads on intranasal administration to the nasal mucosa at the superior aspect of the nasal cavity. Frey teaches it is preferred that the agent be delivered to the olfactory area in the upper third of the nasal cavity and particularly to the olfactory epithelium in order to promote transport of the agent into the peripheral olfactory neurons rather than the capillaries within the respiratory epithelium. Frey teaches doing so allows delivery of therapeutic agents, which are unable to cross the blood-brain barrier, to damaged neurons in the brain. The National Review teaches intranasal delivery of therapeutics involves spraying therapeutics into the upper part of the nasal cavity to enable them to follow these olfactory axon bundles directly into the brain through foramena in the cribriform plate. Once across the cribriform plate, the therapeutics penetrate the subarachnoid space and enter the perivascular spaces of the brain’s blood vessels. Because the art teaches permeation through the foramina in the cribiform plate as claimed, the therapeutics administered intranasally would be expected to be deposited as claimed. Quoting Frey, the National Review teaches the nasal mucosa in the upper third of the nasal cavity provides a direct pathway from the external environment to the brain and, according to William H. Frey II, PhD, that pathway can be used to noninvasively deliver therapeutics into the brain. This pathway effectively bypasses the blood–brain barrier and avoids the systemic exposure and side effects associated with therapeutics that enter the bloodstream. The skilled artisan would use intranasal delivery to avoid unwanted systemic exposure and invasive administration. One would have had a reasonable expectation of success since Sing is directed to a composition that heals nerve cells and Frey teaches this mode of administration can be used to deliver agents that promote nerve cell growth and survival. One would have also expected success since the Sing discloses a composition comprising secreted factors and National Review teaches intranasal delivery can be used to deliver proteins like insulin, small molecules, charged molecules, oligonucleotides, nanoparticles, and microparticles. One would have expected similar results using intranasal administration since both references treat disorders of the nervous system. 

It would have been obvious to combine the teachings of the prior art at the time of filing by administering each dose per nare. One would have been motivated to do so since  Zhao teaches conditioned medium is administered per nare during intranasal administration. It would have been obvious to deliver the conditioned medium taught by Sing in a volume of less than 500 µl. One would have been motivated to do so since Zhao teaches conditioned medium can be delivered in a volume of 10 ul. One would have had a reasonable expectation of success since Zhao teaches conditioned medium can successfully be administered to each nare. One would have expected similar results since both Sing and Zhao are both directed to methods of administering a conditioned medium. Therefore claim 27 is rendered obvious as claimed (claim 27).

As set forth above, Zhao administers 10 ul per nare. Therefore administration of a dose comprising 6ul to 500 ul per nare is rendered obvious on the grounds set forth in the  rejection of claim 27 above. Therefore claim 28 is rendered obvious (claim 28).

As set forth above, the conditioned medium taught is prepared using the same cells  and conditions disclosed in the Instant Specification. Therefore the conditioned medium taught by Singh is interpreted to inherently have the same properties as the composition recited in claim 29. Therefore claim 29 is included in this rejection (claim 29). 

Sing teaches conditioned media can be combined with other agents including “active and/or inactive agents” (column 5, lines 3-7). Therefore claims 30-31 are rendered obvious (claims 30-31).

Therefore Applicant’s Invention is rendered obvious as claimed.

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Larry Brown filed on 14 September 2022. The Affidavit states data is provided demonstrating the ST66 disclosed and claimed is a composition comprising a large number of proteins at a low concentration which provides unexpected results. Proteomic analysis indicates ST266 contains approximately 1700 unique proteins with molecule weights between 10kDa and 280 kDa. The Declaration states a 6 µl dose of ST266 is administered to treat an experimental optic neuritis mouse model.  A dose of 4x125 µl per nare is administered to a money.

The Declarant argues the Frey reference only discloses administration of individual proteins, or combinations of a few select proteins, does not teach or disclose a volume or protein mass that would be administered. The Declaration alleges if one were to administer a dose of 1 ml (4x125 µL) of the composition taught by Frey, it can be calculated to deliver a mass of about 442 ug or at least 276 fold greater than the claimed protein content of ST266. The Declaration states it has unexpectedly been found that intranasal administration of ST266 at the low volumes and low protein masses presently claimed in the Instant Application provide unexpected improvements in optic nerve disorders, disease and injuries. The Declaration states it was unexpected that a composition comprising 1700 plus molecules at low concentrations would be so effective for the treatment of the claimed diseases, disorders and injuries. The Declaration concludes by stating “it is not just the how much ST266 is administered, or how the ST266 reaches the optic nerve/brain, but the nature of administering the multi-protein ST266 secretome that exhibits these functional activities”.

The Declaration is insufficient to overcome the rejections as set forth above because:  

As set forth above, Sing is interpreted to teach the claimed conditioned medium. Because Sing’s conditioned medium is prepared using the same cells and protocol, it is interpreted to have the same secreted cellular components in the same concentrations as the conditioned media analyzed in the Declaration. While the Declaration argues Frey only administers a few proteins, the rejection is not based on administering the composition taught by the secondary reference of Frey. The Sing reference is relied upon to teach administering a conditioned media with the claimed components to treat the claimed disorder. Frey is relied upon because it teaches intranasal administration can be used to deliver proteins. Neurology Review, which quotes Frey, teaches therapeutics that can be delivered intranasally include proteins like insulin, small molecules, charged molecules, oligonucleotides, therapeutic cells like stem cells and Treg cells, nanoparticles, and microparticles. While Sing nor Frey teach delivery of the claimed volume per nare, Zhao teaches 10 µl conditioned media can be delivered by intranasal administration to each nare. While the Declaration presents arguments directed to the components of Frey’s composition, no evidence has been provided indicating the conditioned media taught by Singh can not be administered by intranasal administration.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


APPLICANT’S ARGUMENTS
The arguments made in the response filed on 14 September 2022 are acknowledged. The Applicant reiterates the statements made in the Affidavit filed on 14 September 2022. The Applicant asserts “Sing fails to provide a volume or protein dose useful for the treatment of an optic nerve disorder”. The Applicant alleges Frey only teaches administration of a composition comprising a few proteins, and does not teach treatment of an optic nerve disorder, disease or injury or any neuroprotective effect. The Applicant argues even if one happened upon administration of the volumes as disclosed and claimed, Frey would still not provide the compositions and methods as presently claimed. Citing the Declaration, the Applicant states administration of Frey’s composition at the presently claimed 1 ml would result in a protein dose 276 fold greater than claimed.

EXAMINER’S REPONSE
As set forth above, the Applicant asserts “Sing fails to provide a volume or protein dose useful for the treatment of an optic nerve disorder”. In response, Examiner notes 
Sing teaches one of skill in the art may readily determine the appropriate concentration, or dose of ACCS for a particular purpose. The skilled artisan will recognize that a preferred dose is one which produces a therapeutic effect, such as neuroprotection or need thereof (column 21, lines 34-40). The art teaches the following (column 21, lines 51-61):
Conditioned media derived from TSE cells, including ACCS derived from AMP cells, is typically administered at full strength because the cytokines and factors contained therein are present at physiologic levels suitable for healing of injured and diseased cells and tissues (see Steed, D. L., et al, Eplasty 2008, Vol. 8, e19, published online Apr. 7, 2008 for a discussion of such physiologic levels of cytokines and factors in ACCS). Again, the volume of conditioned media, including ACCS, will depend upon the extent of injury or disease being treated, etc., and can only be determined by the attending physician at time of use. 

Singh explicitly teaches administering 50 ul of conditioned medium by injection (Example 4).  Therefore Singh teaches administration of a volume dose suitable for treatment. The deficiency of Sing is that the reference is silent regarding intranasal administration per nare as claimed. While the Applicant argues Frey doesn’t provide any neuroprotective effect, Examiner notes Frey teaches the invention helps protect against diseases in nerve cells and regenerated injured nerve cells (column 3, lines 20-28). This is interpreted to be a neuroprotective effect.

Citing the Declaration, the Applicant states administration of Frey’s composition at the presently claimed 1 ml would result in a protein dose 276 fold greater than claimed. Examiner notes the claims do not require a 1 ml dose. Claims 21 and 27 encompass any volume less than 500 µL. As set forth above, the rejection is not based on administering Frey’s composition. The rejection addresses why it would have been obvious to administer the conditioned media taught by Sing using intranasal administration. Examiner notes new grounds of rejection have been made to address administering the claimed volume of less than 500 µl per nare.


Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Steed et al. (Methods For Preventing Or Treating Optic Neuritis US 2014/0242043 28 August 2014) in view of Zhao et al. (Intranasal administration of human umbilical cord mesenchymal stem cells-conditioned medium enhances vascular remodeling after stroke. Volume 1624, 22 October 2015, Pages 489-496).



Steed et al. is directed to methods for treating and/or preventing optic neuritis (Abstract). Therefore the art reads on optic neuritis as recited in claim 21. The art teaches the following ([0008]):

Applicants have discovered that Amnion-derived Cellular Cytokine Solution (ACCS) (for details see U.S. Pat. Nos. 8,058,066 and 8,088,732, both of which are incorporated herein by reference) exhibits many anti-inflammatory properties. Amnion-derived Multipotent Progenitor (AMP) cell compositions, from which ACCS is derived (for details see U.S. Pat. Nos. 8,058,066 and 8,088,732, both of which are incorporated herein by reference), also exhibit anti-inflammatory properties. Therefore, ACCS and/or AMP cells, delivered into the nasal cavity, for example as a liquid nasal spray, would be expected to be an effective means of preventing the development of optic neuritis or of treating optic neuritis by placing the compositions onto the nasal mucosa which is adjacent to the foramina of the cribriform plate located at the superior aspect of the nasal cavity. Such administration would allow the ACCS and/or AMP cell compositions to permeate through the foramina into the cranial cavity at the location of the optic nerve.

Steed teaches “as used herein, the term “amnion-derived cellular cytokine solution: or “ACSS” means conditioned medium that has been derived from AMP cells” ([0040]). Examiner notes the composition taught by Steed does not contain cells. 
As set forth above, Steed identifies the composition sed to treat optic neuritis as the Amnion-derived Cellular Cytokine Solution (ACCS) disclosed in U.S. Pat. Nos. 8,058,066 and 8,088,732.

Examiner notes the Instant Specification identifies the claimed ST266 as the Amnion-derived Cellular Cytokine Solution (ACCS) disclosed in U.S. Pat. Nos. 8,058,066 and 8,088,732.

Therefore the composition recited in claim 21 is the same as that taught by the Steed reference. Because the compositions are the same, they are interpreted to contain the same secreted cellular factors in the concentrations recited in claim 21. Examiner notes Steed teaches the physiological range of the cytokine or cytokines in the unique combination is as follows: -5-16 ng/mL for VEGF, -3.5-4.5 ng/mL for Angiogenin, ~100-165 pg/mL for PDGF, -2.5-2.7 ng/mL forTGFB2, -0.68 ug mL for TIMP-1 and ~1.04 ug/mL for TIMP-2” ([0033]). These amounts read on the physiological concentrations recited in claim 21.

As set forth above, Steed teaches delivery of the composition onto the nasal mucosa adjacent to the foramina of the cribriform plate located at the superior aspect of the nasal cavity, allowing the ACCS to permeate through the foramina into the cranial cavity at the location of the optic nerve. Therefore Steed is interpreted to teach targeted intranasal administration as recited in claim 1.

Steed teaches “a preferred dose is in the range of about 0.1-to-1000 micrograms per square centimeter of applied area. Other preferred dose ranges are 1.0-to-50.0 micrograms/applied area. In a particularly preferred embodiment, it has been found that relatively small amounts of the CFS compositions are therapeutically useful ([0078]).

As set forth above, the composition taught by Steed is interpreted to have the same inherent properties and concentration of secreted factors (i.e., 2 ug/ml)  as the claimed composition. Steed teaches a dose of 1.0-to-50.0 micrograms/applied area. Steed explicitly teaches formulation for intranasal administration. The deficiency of Steed is that the reference is silent regarding the volume in µl units of the dose. While the art teaches delivery to the nose, the art is silent regarding the volume delivered per nostril (nare).

Zhao et al. is directed to a method of intranasal administration of human umbilical cord mesenchymal stem cells (Abstract). The art teaches the conditioned medium is administered in aliquots of 10 µL at a time and alternated nostril (page 494, left column, section 4.5).

It would have been obvious to combine the teachings of the prior art at the time of filing by administering each dose per nare. One would have been motivated to do so since Steed teaches intranasal administration of a conditioned medium and Zhao teaches conditioned medium is administered per nare during intranasal administration. It would have been obvious to deliver the conditioned medium taught by Steed in a volume of less than 500 µl. One would have been motivated to do so since Zhao teaches conditioned medium can be delivered in a volume of 10 ul. One would have had a reasonable expectation of success since Zhao teaches conditioned medium can successfully be administered to each nare. One would have expected similar results since both Steed and Zhao are both directed to methods comprising intranasal delivery of a cell conditioned medium. Therefore claim 21 is rendered obvious (claim 21). 

Steed teaches the following ([0081]):
In further embodiments of the present invention, at least one additional agent may be combined with the CFS compositions and/or AMP cells. Such agents may act synergistically with the CFS compositions and/or AMP cells of the invention to enhance the therapeutic effect. Such agents
include but are not limited to growth factors, cytokines, chemokines, antibodies, inhibitors, antibiotics, immunosuppressive agents, steroids, anti-fungals, anti-virals or other cell types (i.e. stem cells or stem-like cells). Inactive agents include carriers, diluents, stabilizers, gelling agents, delivery vehicles, ECMs (natural and synthetic), scaffolds, and the like. When the CFS compositions and/or AMP cells are administered conjointly with other pharmaceutically active agents, even less of the CFS compositions and/or AMP cells may be need to be therapeutically effective.

Therefore administration in combination with another agent is rendered obvious (claim 22). Growth factors, cytokines, chemokines, antibodies, inhibitors, antibiotics, immunosuppressive agents, steroids, anti-fungals, anti-virals or other cell types, as taught by Steed, are interpreted to be active accents since they are taught to act synergistically. Therefore claim 23 is included in this rejection (claim 23).

As set forth in the rejection above, the composition taught by Steed is interpreted to inherently have the same properties as that claimed by the Applicant. Therefore it is expected to have hundreds of secreted cellular factors as recited in claim 24 (claim 24).

Because Steed is interpreted to inherently have the same properties as that claimed by the Applicant, it is expected to comprise about 1700 secreted factors as recited in claim 25 (claim 25).

As set forth above, Zhao administers 10ul per nare. Therefore administration of a dose comprising 6ul to 500 ul per nare is rendered obvious on the grounds set forth in the  rejection of claim 21 above. Claim 26 is rendered obvious (claim 26).

Therefore Applicant’s invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653